Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 05/11/2022 is accepted by Examiner.
Claims 1-6 and 8 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose Computer implemented method for estimating degradation of a wire-bonded power semi-conductor module comprising: a) obtaining an indicator of degradation of said module at a first instant; b) estimating an estimated indicator of degradation of said module at a second instant by applying a temporal degradation model to said indicator of degradation at said first instant, wherein the temperature is a parameter of said temporal degradation model to estimate said indicator of degradation of said module at a second instant in function of said indicator of degradation at said first instant; c) obtaining a set of on-line measure, said set including at least one of an on- state measured voltage, an on-state measured current and an on-line measured temperature of said module and each being measured at said second instant within plus or minus 100 microseconds; then, dl) converting said set of on-line measure into a deducted indicator of  degradation at said second instant by applying an electrical equivalent model and el) computing a deviation between said estimated indicator of degradation and said deducted indicator of degradation or d2) converting said estimated indicator of degradation at said second instant into a set of on-line estimation, said set including at least one of an on-state estimated voltage, an on-state estimated current and an on-line estimated temperature of said module and each being estimated for said second instant by applying an electrical equivalence model, and e2) computing a deviation between said set of on-line measure and said set of on-line estimation; and f) correcting said estimated indicator of degradation at said second instant into a corrected estimated indicator of degradation at said second instant in function of the computed deviation as recited in claim 1. Claims 2-6 and 8 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Degrenne et al (Pat# 10,705,133) disclose Method And Device For Estimating Level Of Damage Or Lifetime Expectation Of Power Semiconductor Module.
Gunawardana et al (Pat# 6,993,446) disclose Method And Apparatus For Predicting The Time To Failure Of Electronic Devices At High Temperatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867